Exhibit 10.10 Inre CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor ReportingPeriod: June 1 through 30 PAYMENTS TO INSIDERS AND PROFESSIONALS Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary. INSIDERS NAME TYPE OF PAYMENT AMOUNT PAID TOTAL PAID TO DATE Billy V Ray, Jr Gross Payroll $ 25,000 $ 112,500 Billy V Ray, Jr Car Allowance 500 2,500 Gable Apartments (for B Ray Jr) Apartment Rental - 2,148 Billy V Ray, Jr TOTAL 117,148 Michael Oyster Gross Payroll 20,833 93,750 Michael Oyster Car Allowance 500 2,500 Michael Oyster Travel, Meals and Entertainment 6,704 25,159 Michael Oyster Reimburse: ordinary business expenses 2,363 3,492 Michael Oyster TOTAL 124,901 Raymond Smith Gross Payroll 20,833 93,749 Raymond Smith Car Allowance 500 2,500 Raymond Smith Reimburse: ordinary business expenses 1,200 9,534 Raymond Smith Travel, Meals and Entertainment 794 2,127 Raymond Smith TOTAL 107,910 Michael Brown Gross Payroll 52,083 Alec McLarty Lead Director Fees 15,000 60,000 Travel, Meals and Entertainment 1,869 8,743 David Gergacz Director Fees - 18,250 Travel, Meals and Entertainment - 421 Dennis Hayes Director Fees 7,000 17,625 Travel, Meals and Entertainment 225 2,518 John Jordan Director Fees - 16,000 Travel, Meals and Entertainment 3,062 David Ray Gross Payroll - 13,961 Brandon Ray Gross Payroll - 11,250 Ayin Tower Management Affiliate Transfer Out - 20,300 Contemporary Constructors, Inc. Payments made on behalf of sub 2,807 2,807 TOTAL PAYMENTS TO INSIDERS $ 106,128 $ 559,428 BANKRUPTCY PROFESSIONALS NAME DATE OF COURT ORDER AUTHORIZING EMPLOYMENT AMOUNT APPROVED AMOUNT PAID TOTAL PAID TO DATE TOTAL INCURRED & UNPAID* Weil, Gotshal & Manges LLP 3/7/2008 n/a $ - $ - $ 1,087,006 Richards, Layton & Finger , P.A. 3/7/2008 n/a - - 84,343 Milbank, Tweed, Hadley & McCloy 4/14/2008 n/a - - 889,323 Morris, Nichols, Arsht, & Tunnell L Pending n/a - - 45,366 Michael Brenner 3/7/2008 $ 42,868 17,633 35,501 60,735 AlixPartners, LLP 3/7/2008 n/a - - 1,509,381
